       Case 4:20-cv-05199-RMP     ECF No. 8   filed 12/01/20   PageID.69 Page 1 of 2




1

2
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON



3                                                                Dec 01, 2020
                                                                     SEAN F. MCAVOY, CLERK

4

5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7    CARRIE BRENNAN,

8                              Plaintiff,        NO: 4:20-CV-5199-RMP
           v.
9                                                ORDER OF DISMISSAL WITH
      GROCERY OUTLET, INC., a                    PREJUDICE
10    California corporation; BLUE RIVER
      SEAFOOD, INC., d/b/a Pucci Foods,
11    Inc., d/b/a Western Pride; and
      UNKNOWN CORPORATION,
12
                               Defendants.
13

14         BEFORE THE COURT is a Stipulated Motion for Dismissal with Prejudice,

15   ECF No. 7. Having reviewed the Motion and the record, the Court finds good cause

16   to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

17         1. The Stipulated Motion for Dismissal with Prejudice ECF No. 7, is

18              GRANTED.

19         2. Plaintiff’s Complaint is dismissed with prejudice and without costs to any

20              party.

21         3. All pending motions, if any, are DENIED AS MOOT.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
        Case 4:20-cv-05199-RMP     ECF No. 8   filed 12/01/20   PageID.70 Page 2 of 2




1          4. All scheduled court hearings, if any, are STRICKEN.

2          IT IS SO ORDERED. The District Court Clerk is directed to enter this

3    Order, enter a judgment of dismissal with prejudice, provide copies to counsel, and

4    close this case.

5          DATED December 1, 2020.

6
                                                s/ Rosanna Malouf Peterson
7                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
